Case 3:16-md-02750-BRM-LHG Document 278 Filed 12/20/18 Page 1 of 2 PageID: 1426



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   IN RE: INVOKANA (CANAGLIFLOZIN)                     )     3:16-md-02750-BRM-LHG
   PRODUCTS LIABILITY LITIGATION                       )
                                                       )
                                                       )
   THIS DOCUMENT APPLIES TO ALL                        )     JUDGE BRIAN R. MARTINOTTI
   ACTIONS                                             )     JUDGE LOIS H. GOODMAN
                                                       )
                                                       )
                                                       )

     [PROPOSED] ORDER TO ADMINISTER SETTLEMENTS RESOLVING CASES
    xxxxxxxxxxxxx
                 AND CLAIMS OF SEEGER WEISS LLP PLAINTIFFS


         Pending is an Unopposed Motion (ECF No. 275) for Approval of a Qualified

  Settlement Fund, filed November 13, 2018. Upon consideration of the Motion of Seeger Weiss

  LLP (“SW”) and for good cause shown, the court hereby ORDERS as follows:

         1.      The Unopposed Motion is GRANTED.

         2.      To assist in the administration of the settlement of claims brought by the clients of

  SW (which shall include all plaintiffs represented by SW in the settlement agreement that is in the

  process of being finalized with the Janssen Defendants), the Seeger Weiss Invokana Settlement

  Fund (the “QSF”) shall be established as a Qualified Settlement Fund within the meaning of

  Treasury Regulation Section 1.468B-1, pursuant to this court's continuing subject matter

  jurisdiction over the underlying matter and consistent with Treas. Reg. Section 1.468B-1(c)(1).

  All settlements reached by and between Plaintiffs in state or federal litigation or Claimants who

  are represented by SW pursuant to the Master Settlement Agreement that is being finalized shall

  be paid into the QSF.

         3.      Archer Systems, LLC is appointed as Fund Administrator and shall serve pursuant

  to the terms, conditions and restrictions of the Unopposed Motion, the Master Settlement
Case 3:16-md-02750-BRM-LHG Document 278 Filed 12/20/18 Page 2 of 2 PageID: 1427



  Agreement, and the Qualified Settlement Fund Agreement, which is attached to the Motion and

  which will be executed substantially in the same form as identified therein. SW and said Fund

  Administrator are given the authority to conduct any and all activities necessary to administer this

  QSF as described in the Motion.

         4.      The QSF, which includes all principal and interest earned thereon, shall be

  deposited in an account held in custody at Esquire Bank, with such bank serving as the Custodian

  of the QSF. Investment related decisions shall be made pursuant to the terms and conditions set

  forth in the Motion, and disbursements from QSF shall be made pursuant to the terms of the Master

  Settlement Agreement and the Qualified Settlement Fund Agreement.

         5.      The Fund Administrator is authorized to effect qualified assignments of any

  resulting structured settlement liability within the meaning of Section 130(c) of the Internal

  Revenue Code to the qualified assignee.

         6.      The Fund Administrator is further authorized, upon final distribution of all monies

  paid into the QSF, to take appropriate steps to wind down the QSF, and thereafter the Fund

  Administrator is discharged from any further responsibility with respect to the QSF.



        Date: December 20, 2018                  /s/Brian R. Martinotti
                                                HON. BRIAN R. MARTINOTTI
                                                UNITED STATES DISTRICT JUDGE




                                                   2
